    Case: 1:14-cv-04361 Document #: 733 Filed: 03/06/20 Page 1 of 6 PageID #:23898




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


CITY OF CHICAGO, a municipal corporation,
                Plaintiff,
          v.                                                Case No. 14-cv-04361
 PURDUE PHARMA L.P.; PURDUE PHARMA                          Honorable Jorge L. Alonso
 INC.; THE PURDUE FREDERICK COMPANY,
 INC.; TEVA PHARMACEUTICALS USA, INC.;                      Magistrate Judge Young B. Kim
 CEPHALON, INC.; JOHNSON & JOHNSON;
 JANSSEN PHARMACEUTICALS, INC.; ORTHO-
 MCNEIL-JANSSEN PHARMACEUTICALS, INC.
 n/k/a JANSSEN PHARMACEUTICALS, INC.;
 JANSSEN PHARMACEUTICA, INC. n/k/a
 JANSSEN PHARMACEUTICALS, INC.; ENDO
 HEALTH SOLUTIONS INC.; ENDO
 PHARMACEUTICALS, INC.; ALLERGAN PLC
 f/k/a ACTAVIS PLC; ACTAVIS, INC. f/k/a
 WATSON PHARMACEUTICALS, INC.;
 WATSON LABORATORIES, INC.; ACTAVIS
 LLC; ACTAVIS PHARMA, INC. f/k/a WATSON
 PHARMA, INC., MALLINCKRODT PLC;
 MALLINCKRODT LLC; and SPECGX LLC,
                Defendants.


      JOINT MOTION FOR EXTENSION OF TIME FOR DEFENDANTS’ ANSWER
          OR OTHER RESPONSE TO THE FIFTH AMENDED COMPLAINT

        Plaintiff City of Chicago and Defendants,1 by their respective counsel, hereby move this

Court for an extension of time. In support of this motion, Plaintiff and Defendants state as

follows:



1
  Teva Pharmaceuticals USA, Inc. (“Teva”); Cephalon Inc. (“Cephalon”); Johnson & Johnson, Janssen
Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen Pharmaceutica Inc.
(“Janssen”); Endo Health Solutions Inc. and Endo Pharmaceuticals Inc. (“Endo”); Allergan plc, f/k/a
Actavis plc, Actavis, Inc., n/k/a Allergan Finance, LLC, f/k/a Watson Pharmaceuticals, Inc. (“Allergan
Defendants”); Watson Laboratories, Inc., n/k/a Actavis Laboratories UT, Inc., Actavis LLC, Actavis
Pharma, Inc., f/k/a Watson Pharma, Inc. (“Actavis Generics Entities”); Mallinckrodt LLC and SpecGx
LLC (“Mallinckrodt”). Mallinckrodt plc will enter a limited appearance for the purpose of contesting
personal jurisdiction pursuant to Rule 12(b)(1).
  Case: 1:14-cv-04361 Document #: 733 Filed: 03/06/20 Page 2 of 6 PageID #:23899




        1.    Plaintiff publicly filed a redacted version of the Fifth Amended Complaint on

February 19, 2020 (Dkt. No. 715).

        2.    Plaintiff served an unredacted version of the Fifth Amended Complaint on

February 22, 2020.

        3.    Under Rule 15, all Defendants named in the Fourth Amended Complaint have

fourteen (14) days to answer or otherwise respond to the Fifth Amended Complaint, or until

March 9, 2020.

        4.    Under Rule 12, newly named Defendants SpecGx and Mallinckrodt plc have

twenty-one (21) days to answer or otherwise respond to Plaintiffs’ Complaint, or until March 16,

2020.

        5.    The parties have agreed and respectfully request that this Court extend the

deadline for all Defendants to answer or otherwise respond to the Fifth Amended Complaint to

March 20, 2020.

        6.    If Defendants file any motions to dismiss the Fifth Amended Complaint on or

before March 20, 2020, then the parties agree and respectfully request that this Court enter the

following briefing schedule:

              a.      Plaintiffs’ Opposing Memorandum of Law will be due thirty (30) days

                      after the filing of such motion(s) to dismiss; and

              b.      Defendants’ Reply Memorandum will be due fourteen (14) days after the

                      filing of any such opposition.

        7.    A copy of the proposed Order Granting Joint Motion for Extension of Time will

be submitted to the Court via the following email address:

Proposed_Order_Alonso@ilnd.uscourts.gov.



                                                2
  Case: 1:14-cv-04361 Document #: 733 Filed: 03/06/20 Page 3 of 6 PageID #:23900




                                     Respectfully Submitted,

Dated: March 6, 2020
                                       /s/ Kara A. Elgersma (consent)
                                       Thomas P. McNulty
                                       Fiona A. Burke
                                       City of Chicago, Department of Law
                                       30 N. LaSalle St., Suite 1240
                                       Chicago, IL 60602
                                       thomas.mcnulty@cityofchicago.org
                                       fiona.burke@cityofchicago.org
                                       Phone: (312) 744-6929
                                       Fax: (312) 742-3832

                                       Linda Singer (admitted pro hac vice)
                                       Elizabeth Smith (admitted pro hac vice)
                                       David I. Ackerman (admitted pro hac vice)
                                       MOTLEY RICE LLC
                                       lsinger@motleyrice.com
                                       esmith@motleyrice.com
                                       dackerman@motleyrice.com
                                       401 9th Street NW, Suite 1001
                                       Washington, DC 20004
                                       Phone: (202) 232-5504
                                       Fax: (202) 386-9622

                                       Kenneth A. Wexler
                                       Bethany R. Turke
                                       Kara A. Elgersma
                                       WEXLER WALLACE LLP
                                       55 W. Monroe Street, Suite 3300
                                       Chicago, IL 60603
                                       kaw@wexlerwallace.com
                                       brt@wexlerwallace.com
                                       tad@wexlerwallace.com
                                       Phone: (312) 346-2222
                                       Fax: (312) 346-0022

                                       Attorneys for Plaintiff City of Chicago




                                        3
  Case: 1:14-cv-04361 Document #: 733 Filed: 03/06/20 Page 4 of 6 PageID #:23901




Dated: March 6, 2020

/s/ Tinos Diamantatos (consent)                   /s/ Donna M. Welch (consent)
Tinos Diamantatos                                 Donna M. Welch, P.C.
MORGAN, LEWIS & BOCKIUS LLP                       KIRKLAND & ELLIS LLP
77 West Wacker Drive                              300 North LaSalle
Chicago, Illinois 60601                           Chicago, Illinois 60654
(312)-324-1000                                    (312) 862-2000
Firm Id # 40417                                   donna.welch@kirkland.com
tinos.diamantatos@morganlewis.com                 Counsel for Allergan plc f/k/a Actavis plc
                                                  and Allergan Finance, LLC f/k/a Actavis,
Eric W. Sitarchuk                                 Inc. f/k/a Watson Pharmaceuticals,
Rebecca J. Hillyer                                Inc.
MORGAN, LEWIS & BOCKIUS LLP
1701 Market St.                                   /s/ Andrew J. O’Connor
Philadelphia, PA 19103-2921                       Andrew J. O’Connor (admitted pro hac vice)
T: 215.963.5840                                   Jennifer S. Pantina (admitted pro hac vice)
eric.sitarchuk@morganlewis.com                    ROPES & GRAY LLP
rebecca.hillyer@morganlewis.com                   Prudential Tower
                                                  800 Boylston St.
Attorneys for Teva Pharmaceuticals, U.S.A.,       Boston, MA 02199-3600
Inc., Cephalon, Inc., Watson Laboratories,        (617) 235-4650
Inc., Actavis LLC, and Actavis Pharma, Inc.       andrew.oconnor@ropesgray.com
                                                  jennifer.pantina@ropesgray.com
/s/ Joshua M. Davis (consent)
Jonathan L. Stern                                 Sarah M Kimmer
Joshua M. Davis                                   ROPES & GRAY LLP
Arnold & Porter Kaye Scholer LLP                  191 North Wacker Drive
601 Massachusetts Ave. NW                         Chicago, IL 60606
Washington, DC 20001                              Telephone: (312) 845-1244
Phone: 202-942-5000                               sarah.kimmer@ropesgray.com
jonathan.stern@arnoldporter.com
joshua.davis@arnoldporter.com                     Attorneys for Mallinckrodt LLC and SpecGx
                                                  LLC; Specially appearing for Mallinckrodt
Sean O. Morris                                    plc
Arnold & Porter Kaye Scholer LLP
777 S. Figueroa St., Suite 4400
Los Angeles, CA 90017
Phone: 213-243-4000
sean.morris@arnoldporter.com

Attorneys for Endo Health Solutions Inc.
and Endo Pharmaceuticals Inc.




                                              4
  Case: 1:14-cv-04361 Document #: 733 Filed: 03/06/20 Page 5 of 6 PageID #:23902




/s/ Sabrina H. Strong (consent)
Charles C. Lifland (admitted pro hac vice)
Sabrina H. Strong (pro hac vice forthcoming)
Esteban Rodriguez (admitted pro hac vice)
O’MELVENY & MYERS LLP
400 S. Hope Street
Los Angeles, CA 90071
Telephone: (213) 430-6000
Facsimile: (213) 430-6407
clifland@omm.com
sstrong@omm.com
esrodriguez@omm.com

Sherry A. Knutson (#6276306)
TUCKER ELLIS LLP
233 South Wacker Drive, Suite 6950
Chicago, Illinois 60606
Telephone: (312) 624-6300
Facsimile: (312) 624-6309
sherry.knutson@tuckerellis.com

Attorneys for Defendants Janssen
Pharmaceuticals, Inc., Johnson &
Johnson, Janssen Pharmaceutica, Inc.
n/k/a Janssen Pharmaceuticals, Inc., and
Ortho-McNeil-Janssen Pharmaceuticals,
Inc. n/k/a Janssen Pharmaceuticals, Inc.




                                               5
  Case: 1:14-cv-04361 Document #: 733 Filed: 03/06/20 Page 6 of 6 PageID #:23903




                                  CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on the 6th day of March, 2020, true and

correct copies of the foregoing were served on all counsel of record via CM/ECF notice of

electronic filing and by email.



Dated: March 6, 2020                         /s/ Sarah M. Kimmer
                                             Sarah M Kimmer
                                             ROPES & GRAY LLP
                                             191 North Wacker Drive
                                             Chicago, IL 60606
                                             Telephone: (312) 845-1244
                                             sarah.kimmer@ropesgray.com




                                             6
